Citation Nr: 1612690	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a left hand disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2013, the Veteran presented testimony at a videoconference hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted this hearing subsequently left employment with the Board.  The Veteran was informed of this in a January 2015 Board letter.  Although provided the opportunity to testify at a new hearing before another VLJ, the Veteran declined.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  

In January 2014, and again in April 2015, the Board remanded this matter for additional evidentiary development.


FINDINGS OF FACT

1.  No current residuals of an inservice right eye injury are shown.

2.  No current residuals of an inservice left hand injury are shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The RO's February 2009 letter advised the Veteran of the criteria for establishing service connection for both of the disabilities on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In July 2009, the Veteran underwent a VA eye examination.  After reviewing the Veteran's electronic claims file, reviewing with the Veteran his history of eye disability, and examining the Veteran, the examiner concluded that no current right eye disability was shown.  The Board finds this examination adequate to adjudicate the issue concerning the Veteran's claimed right eye disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

An examination or medical opinion is not required to adjudicate the Veteran's claim of service connection for a left hand disability.  Although he is shown to have been treated for a left hand injury in May 1978, subsequent service treatment records are silent as to any ongoing complaints of or treatment for a left hand disability.  Moreover, subsequent inservice physical examinations performed in December 1985 and in July 1997 found his upper extremities to be normal.  Post service treatment records are also silent as to any complaints of or treatment for a left hand disability.  Finally, for reasons addressed below, the Board does not find the Veteran's contentions concerning his left hand disability to be credible.  Accordingly, no further development of this issue is warranted.  

Pursuant to the Board's April 2015 remand, the RO was directed to obtain the Veteran's updated treatment records from the Dublin VA Medical Center, as well as additional treatment records, dated between 1997 and 2005, that may be available from the Darnall Army Medical Center.  In May 2015, the RO obtained updated treatment records from the Dublin VA Medical Center.  In September 2015, the RO was informed that no additional treatment records from the Darnall Army Medical Center could be located.  The Veteran was informed of this in December 2015.  Accordingly, the RO has substantially complied with the directives of the Board's April 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also notes that records from this facility, dated from February 1998 to November 2004, were previously received in May 2014.  

There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. General Legal Criteria and Analysis

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A.  Right Eye Disability

The Veteran served on active duty in the Army from September 1977 to September 1997.  A review of his service treatment records revealed that he was treated for two right eye injuries during service.  A June 1979 treatment report noted that his right eye was struck by a nail.  Physical examination revealed a corneal scratch measuring 3 millimeters long.  A December 1993 treatment report noted that his right eye was hit by a wood fragment.  The inservice treatment report noted that the right eye was irrigated with fluid.  No subsequent or follow up treatment was indicated after either of these injuries.

On an August 1996 medical history report, the Veteran indicated that he did not have a history of eye trouble.  The Veteran's separation examination, performed in July 1997, noted that his eyes were normal.  On a medical history report, completed pursuant to his separation examination, the Veteran denied having any history of eye trouble.  

In May 2005, the Veteran filed a claim seeking service connection for two disabilities.  No eye disability was mentioned.

In January 2009, the Veteran filed his present claim seeking service connection for a right eye disability.  Specifically, he contends that his right eye was struck with a nail during service, and as a result of this injury he now has a blind spot in the right eye.

In July 2009, a VA examination for eyes was conducted.  The report of this examination noted the Veteran's inservice injury from a nail striking his right eye.  It also noted his complaints of dark spots and floaters.  Physical examination revealed no corneal pathology, scarring, or pterygium.  Measurement of intraocular pressure was normal in both eyes.  The report noted that the Veteran's corrected distance vision on the right was 20/20, and concluded with "no diagnosis because there is no pathology to render a diagnosis."

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a right eye disability.  No current residuals of an inservice right eye injury are shown in the Veteran's post service medical treatment records.  Moreover, the July 2009 VA eye examination found no current right eye disability.

While the Veteran is competent to report observable problems he experiences with his right eye, the Veteran as a layperson has not been shown to be capable of making medical conclusions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran's statements concerning his claimed right eye disability have been inconsistent.  Specifically, he denied having any history of eye trouble on inservice medical history reports completed in August 1996 and July 1997.  Thus, the Veteran's statements are not sufficient to establish the existence of a current eye disorder and are outweighed by the specific findings made by a medical professional after examination and consideration of the Veteran's statements and medical history.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added).   As noted above, the Veteran's right eye was found to be normal on his July 1997 separation examination, and on his recent July 2009 VA examination for eyes.  Moreover, there are no post service treatment records showing complaints or diagnoses of a right eye disability.

In the absence of competent and credible evidence of any current residuals of a right eye injury, the criteria for establishing service connection for this condition has not been established.  Id.  Therefore, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for a right eye disability is not warranted.
B.  Left Hand Disability

A review of the Veteran's service treatment records revealed that he injured his left hand punching a cement wall in March 1978.  The inservice treatment report listed a diagnosis of a bruised joint of the 3rd digit, between the 2nd and 3rd phalanges.  The report noted that he was provided a splint to wear and directed him to return if he  continued to have any pain for a prolonged period of time.  No follow up treatment for the Veteran's left hand was indicated.   Subsequent inservice physical examinations, performed in December 1985 and July 1997, noted that the Veteran's upper extremities were normal.

In January 2009, the Veteran filed his present claim seeking service connection for a left hand disability.  The Veteran's post service treatment records are silent as to any complaints or diagnoses of a left hand disability.  

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a left hand disability.  Although treated for a left hand injury during service in May 1978, subsequent service treatment records, spanning 19 years, are completely silent as to any complaints or diagnoses of a left hand disability.   Subsequent inservice physical examinations in December 1985 and July 1997 also found his upper extremities to be normal.  Thereafter, there is no evidence of any kind referencing a left hand disability until he filed his present claim in January 2009, over 11 years after his separation from service.  Moreover, the Veteran's post service treatment records remain completely silent as to any complaints or diagnoses of a left hand disability.

While the Veteran's statements are competent evidence to report his having symptoms associated with a left hand disability, the Veteran as a layperson has not been shown to be capable of making medical conclusions; thus, his statements regarding a current diagnosis of a left hand disability are not competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also finds the Veteran's contentions concerning his left hand disability to be not credible.  On his notice of disagreement, filed in September 2009, the Veteran attributed his current left hand disability to second and third degree burns from a magnesium flare during service.  The Board notes, however, that a review of his service treatment records reflects that he sustained a flash burn injury to his right hand in July 1983.  No damage to the left hand was indicated.  The Veteran made no mention of any left hand disability in medical history reports completed in August 1996 and July 1997.  Finally, the Veteran is shown to have filed a claim for a right hand disability in May 2005, with no reference to his currently claim left hand disability.  

Under these circumstances, there is no competent and credible evidence linking any current left hand disability to the Veteran's military service.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a left hand disability.  As there is no doubt to be resolved, service connection for a left hand disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right eye disability is denied.

Service connection for a left hand disability is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


